EXAMINER’S AMENDMENT
Applicant’s proposed amendments filed May 27, 2022 after the Final Rejection of this application have been entered.  In conjunction with these amendments, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Palladino on June 29, 2022.
The application has been amended as follows: 
In Claim 1, Line 14, “an amine containing compound” has been substituted with --branched C13-15 alkyl esters of 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid, α-tocopherol, an amine-containing compound--
In Claim 5, Line 1, “wherein (d)(2) said” has been replaced with --wherein said--
In Claim 7, Line 4, “ethyenically” has been replaced with --ethylenically--	
In Claim 11, Line 1, “wherein (d)(2) said” has been replaced with --wherein said--
In Claim 18, Line 3, “3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid” has been substituted with --branched C13-15 alkyl esters of 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid--
In Claim 18, Line 4, --a-tocopherol-- has been replaced with --α-tocopherol--

In Claim 21, Line 3, “3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid” has been substituted with --branched C13-15 alkyl esters of 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropanoic acid--
In Claim 21, Line 4, --a-tocopherol-- has been replaced with --α-tocopherol--

The following is an examiner’s statement of reasons for allowance: 
Claim 1 now requires the inhibitor be selected from species previously presented in Claim 18.  This subject matter was indicated to be allowable over the prior art for the reasons detailed in the Office action of May 3, 2022.
With respect to independent Claim 7, applicant’s arguments filed May 27, 2022 are persuasive.  Claim 7 is directed to a process for preparing a preformed stabilizer comprising free-radically polymerizing (a) at least one ethylenically unsaturated macromer; (b) at least one ethylenically unsaturated monomer; and (c) at least one free-radical initiator in the presence of a polymer control agent component which includes a recovered polymer control agent comprising 50 to 1500 ppm of an inhibitor comprising one of the recited compounds.  
US 2017/0306076 to Adkins et al. and US 5,196,476 to Simroth were found by the Office to be the closest prior art.  However, neither reference teaches the concept of preparing a preformed stabilizer in the presence of a crude polymer control agent component to which one of the claimed inhibitors has been added in the recited amount relative to a recovered polymer control agent.  Adkins prepares a preformed stabilizer in the presence of a recovered polymer control agent but does not teach the concept of adding any inhibitor thereto.  Simroth prepares a preformed stabilizer without any recovered polymer control agent and only adds the disclosed inhibitor, t-butyl catechol, to the preformed stabilizer after it is formed.  The claims are thus neither anticipated nor rendered obvious by the prior art.
All other pending claims ultimately depend on Claim 1 or Claim 7.  They are consequently also allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764